Filed 2/16/22 In re Rodney S. CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re RODNEY S., a Person Coming
 Under the Juvenile Court Law.
 THE PEOPLE,
           Plaintiff and Respondent,
                                                                    A160379
 v.
 RODNEY S.,                                                         (Solano County
                                                                    Super. Ct. No. J43803-002)
           Defendant and Appellant.


         Rodney S. appeals from a dispositional order that included an
electronic search condition of probation and required him to complete a
Challenge Academy program. Rodney contends the electronic search
condition is both unreasonable and unconstitutional (People v. Lent (1975)
15 Cal.3d 481). He further argues that the court’s Challenge Academy early
release authorization was an unlawful delegation of judicial authority.
         We determine the appeal is moot: Rodney has completed the Challenge
Academy program, and the related probationary grant was terminated,




                                                               1
including the condition he now challenges on appeal.1 We therefore dismiss
the appeal.
                               BACKGROUND
      On April 2, 2020, the Solano County District Attorney filed a wardship
petition (Welf. & Inst. Code, § 602, subd. (a)), alleging that then 17-year-old
Rodney possessed a concealed firearm in a vehicle (Pen. Code, § 25400,
subd. (a)(1); count 1), committed the felony of carrying a loaded, prohibited
firearm (Pen. Code, § 25850, subd. (a); count 2), and possessed a large-
capacity magazine (Pen. Code, § 32310, count 3).2
      On April 10, 2020, Rodney admitted carrying the loaded firearm
(count 2); the remaining counts were dismissed.
      At the May 18, 2020, disposition hearing, the court committed Rodney
to the care, custody, and control of probation, to be placed at the Challenge
Academy. Because Rodney had completed the full nine-month Challenge
Academy program before, the court allowed probation to “modify the program
to fit him,” which could include completion in fewer than the standard nine
months. At a follow-up hearing on June 10, 2020, the court clarified its intent
to include the warrantless search of electronic devices in the terms of
probation ordered on May 18.
      On June 25, 2020, Rodney filed a notice of appeal. Rodney completed
the Challenge Academy program on October 24, 2020—a fact not raised by
either party in appellate briefing but evidenced by the record in Rodney’s


      1 According to the appellate court case management system records,
Rodney has a subsequent appeal pending before this court regarding a
different offense. We take judicial notice of the record in People v. R.S.
(A163793, app. pending). (Evid. Code, §§ 452, subd. (d), 459.)
      2 Because the evidence of the underlying offenses is not relevant to the
issues raised on appeal, we do not discuss it here.

                                        2
separate appeal in People v. R.S., supra, A163793.) Similarly absent is the
fact that Rodney’s probation was terminated (unsatisfactorily) on
February 24, 2021. Although Rodney has been placed on a new grant of
probation, it does not include the same electronic search and seizure order at
issue in this appeal. 3
                                 DISCUSSION
      Rodney’s claims on appeal were rendered moot by his completion of the
Challenge Academy program and by his termination from the probationary
grant at issue. (See People v. Moran (2016) 1 Cal.5th 398, 408, fn. 8 [petition
for review of appellate opinion invalidating a probation condition rendered
moot, where defendant’s probation terminated, he served the balance of his
sentence in local custody and he was released from jail].)
      While we recognize our discretion to consider moot issues that are
likely to recur, yet evade review (see People v. Moran, supra, 1 Cal.5th at
p. 408, fn. 8), we decline to exercise this discretion here. Instead, we rely on
the general principle that “ ‘[a]n action that involves only abstract or
academic questions of law cannot be maintained. [Citation.] And an action
that originally was based on a justiciable controversy cannot be maintained
on appeal if all the questions have become moot by subsequent acts or events.
A reversal in such a case would be without practical effect, and the appeal
will therefore be dismissed.’ ” (People v. Herrera (2006) 136 Cal.App.4th 1191,




      3 Rodney  S.’s appeal in People v. R.S., supra, A163793, challenges a
probation condition that prohibits him “from being present in any building or
vehicle that he/she knows contains a firearm, ammunition, or other
dangerous or deadly weapons.” The electronic search condition that is
challenged in the instant appeal was not imposed in the subsequent
October 5, 2021 grant of probation.

                                        3
1198; see People v. DeLeon (2017) 3 Cal.5th 640, 645 [if no effectual relief can
be granted, an appeal will be dismissed as moot].)
      Because the juvenile court records provided by Rodney in connection
with a subsequent appeal (People v. R.S., supra, A163793) reflect that he has
completed the Challenge Academy program and his related probation was
terminated, we are unable to provide any effectual relief and therefore
dismiss the appeal as moot.
                                DISPOSITION
            The appeal is dismissed as moot.




                                       4
                                         _________________________
                                         Desautels, J.*


WE CONCUR:


_________________________
Streeter, Acting P.J.


_________________________
Brown, J.




A160379 People v. Rodney S.


      *Judge of the Alameda County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     5